 1   WEIL, GOTSHAL & MANGES LLP                         CRAVATH, SWAINE & MOORE LLP
     Stephen Karotkin (pro hac vice)                    Paul H. Zumbro (pro hac vice)
 2   (stephen.karotkin@weil.com)                        (pzumbro@cravath.com)
     Ray C. Schrock, P.C. (pro hac vice)                Kevin J. Orsini (pro hac vice)
 3   (ray.schrock@weil.com)                             (korsini@cravath.com)
     Jessica Liou (pro hac vice)                        Omid H. Nasab (pro hac vice)
 4   (jessica.liou@weil.com)                            (onasab@cravath.com)
     767 Fifth Avenue                                   825 Eighth Avenue
 5   New York, NY 10153-0119                            New York, NY 10019
     Tel: 212 310 8000                                  Tel: 212 474 1000
 6   Fax: 212 310 8007                                  Fax: 212 474 3700

 7   KELLER & BENVENUTTI LLP
     Tobias S. Keller (#151445)
 8   (tkeller@kellerbenvenutti.com)
     Jane Kim (#298192)
 9   (jkim@kellerbenvenutti.com)
     650 California Street, Suite 1900
10   San Francisco, CA 94108
     Tel: 415 496 6723
11   Fax: 650 636 9251

12   Attorneys for Debtors and Debtors in Possession

13                                UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
14                                     SAN FRANCISCO DIVISION
15
                                                    Case No. 19-30088 (DM)
16
       In re:                                       Chapter 11
17
       PG&E CORPORATION,                            (Lead Case) (Jointly Administered)
18
                - and -                             NOTICE OF APPEAL AND STATEMENT OF
19                                                  ELECTION TO HAVE APPEAL HEARD BY
       PACIFIC GAS AND ELECTRIC                     DISTRICT COURT
20     COMPANY,

21                                    Debtors.
22      Affects PG&E Corporation
        Affects Pacific Gas and Electric
23     Company
        Affects both Debtors
24
       * All papers shall be filed in the Lead
25     Case, No. 19-30088 (DM).
26

27

28


 Case: 19-30088           Doc# 3812   Filed: 09/04/19   Entered: 09/04/19 15:46:35       Page 1 of
                                                   8
 1                  NOTICE IS HEREBY GIVEN that PG&E Corporation (“PG&E Corp.”) and

 2   Pacific Gas and Electric Company (the “Utility”), as debtors and debtors in possession

 3   (collectively, “PG&E” or the “Debtors”) in the above-captioned chapter 11 cases (the “Chapter

 4   11 Cases”), hereby appeal, pursuant to 28 U.S.C. § 158(a)(1), from the Order Granting the

 5   Motion of the Official Committee of Tort Claimants for Relief from the Automatic Stay filed

 6   August 21, 2019 [Docket No. 3644] and the Order Granting the Motion of the Ad Hoc Group of

 7   Subrogation Claim Holders for Relief from the Automatic Stay filed August 21, 2019 [Docket

 8   No. 3643] (together, the “Orders”), and the related Memorandum Decision Regarding Motions

 9   for Relief from Stay filed August 16, 2019 [Docket No. 3571] (the “Memorandum”). Copies of

10   the foregoing are attached hereto as Exhibit A, Exhibit B, and Exhibit C, respectively.

11                  Pursuant to 28 U.S.C. § 158(c)(1), the Debtors hereby elect to have the appeal heard

12   by the United States District Court for the Northern District of California (the “District Court”)

13   rather than by the Bankruptcy Appellate Panel for the Ninth Circuit.

14                  The Debtors have filed this notice in an abundance of caution to preserve their rights.

15   The District Court, pursuant to 28 U.S.C. § 157(d) and the Order Adopting Recommendation for

16   Withdrawal of Reference of Proceeding in Part; Order of Assignment filed August 22, 2019

17   [Docket No. 3671], has withdrawn the reference from the Bankruptcy Court presiding over these

18   Chapter 11 Cases with respect to, among other things, the “method of conduct of the estimation

19   proceedings”. The estimation proceedings have been assigned to United States District Court Judge

20   James Donato. In light of that withdrawal, the considerations that caused the Bankruptcy Court to

21   lift the automatic stay have changed, and the Debtors intend to file a motion before the District

22   Judge Donato to reinstate the automatic stay based on the new circumstances. The Bankruptcy

23   Court’s decision to lift the stay was based on a finding that the result of a state court trial would

24   offer an “important data point” that would provide “guidance . . . in [the Bankruptcy] court’s

25   estimation proceedings”. (Dkt. No. 3571 at 3). However, since those proceedings will now occur

26   in the District Court before Judge Donato, the District Court is best situated to determine whether

27   lifting the stay will serve the estimation process. The Debtors accordingly do not believe an appeal

28   of the Bankruptcy Court’s order lifting the stay is necessary or the right vehicle to address this


 Case: 19-30088      Doc# 3812       Filed: 09/04/19     Entered: 09/04/19 15:46:35        Page 2 of
                                                  8
 1   issue, but are filing this Notice of Appeal until the parties have an opportunity to confer with the

 2   District Court about the appropriate path forward in light of the recent withdrawal of the reference.

 3                  The names of all parties to the Order and Memorandum other than the Debtors, and

 4   the names, addresses, and telephone numbers of their attorneys, are:

 5

 6          Moving Party              Counsel
      Official Committee of           BAKER & HOSTETLER LLP
 7
      Tort Claimants                  Robert A. Julian (SBN 88469)
 8                                    Cecily A. Dumas (SBN 111449)
                                      1160 Battery Street, Suite 100
 9                                    San Francisco, CA 94111
                                      Telephone: 628.208.6434
10                                    Facsimile: 310.820.8859
                                      Email: rjulian@bakerlaw.com, cdumas@bakerlaw.com
11

12                                    BAKER & HOSTETLER LLP
                                      Eric E. Sagerman (SBN 155496)
13                                    Lauren T. Attard (SBN 320898)
                                      11601 Wilshire Boulevard, Suite 1400
14                                    Los Angeles, CA 90025
                                      Telephone: 310.820.8800
15
                                      Facsimile: 310.820.8859
16                                    Email: esagerman@bakerlaw.com, lattard@bakerlaw.com

17    Official Committee of           MILBANK LLP
      Unsecured Creditors             Dennis F. Dunne (admitted pro hac vice)
18                                    Samuel A. Khalil (admitted pro hac vice)
19                                    55 Hudson Yards
                                      New York, New York 10001-2163
20                                    Telephone: (212) 530-5000
                                      Facsimile: (212) 530-5219
21                                    Email: ddunne@milbank.com, skhalil@milbank.com
22                                    Gregory A. Bray (SBN 115367)
23                                    Thomas R. Kreller (SBN 161922)
                                      MILBANK LLP
24                                    2029 Century Park East, 33rd Floor
                                      Los Angeles, CA 90067
25                                    Telephone: (424) 386-4000
                                      Facsimile: (213) 629-5063
26
                                      Email: gbray@milbank.com, tkreller@milbank.com
27

28


 Case: 19-30088      Doc# 3812       Filed: 09/04/19    Entered: 09/04/19 15:46:35        Page 3 of
                                                  8
     Ad Hoc Committee of          WILLKIE FARR & GALLAGHER LLP
 1   Subrogation Claimants*       Matthew A. Feldman (pro hac vice)
 2                                Joseph G. Minias (pro hac vice)
                                  Benjamin P. McCallen (pro hac vice)
 3                                787 Seventh Avenue
                                  New York, NY 10019-6099
 4                                Telephone: (212) 728-8000
                                  Facsimile: (212) 728-8111
 5
                                  Email: mfeldman@willkie.com, jminias@willkie.com,
 6                                bmccallen@willkie.com

 7                                DIEMER & WEI LLP
                                  Kathryn S. Diemer (#133977)
 8                                100 West San Fernando Street, Suite 555
                                  San Jose, CA 95113
 9
                                  Telephone: (408) 971-6270
10                                Facsimile: (408) 971-6271
                                  Email: kdiemer@diemerwei.com
11
     Ad Hoc Committee of          AKIN GUMP STRAUSS HAUER & FELD LLP
12   Senior Unsecured             Michael S. Stamer (pro hac vice)
13   Noteholders*                 Ira S. Dizengoff (pro hac vice)
                                  David H. Botter (pro hac vice)
14                                One Bryant Park
                                  New York, New York 10036
15                                Telephone: (212) 872-1000
                                  Facsimile: (212) 872-1002
16                                Email: mstamer@akingump.com, idizengoff@akingump.com,
17                                dbotter@akingump.com, aqureshi@akingump.com

18                                AKIN GUMP STRAUSS HAUER & FELD LLP
                                  Ashley Vinson Crawford (SBN 257246)
19                                580 California Street, Suite 1500
                                  San Francisco, CA 94104
20                                Telephone: (415) 765-9500
21                                Facsimile: (415) 765-9501
                                  Email: avcrawford@akingump.com
22
     Certain PG&E                 JONES DAY
23   Shareholders*                Bruce S. Bennett (SBN 105430)
                                  Joshua M. Mester (SBN 194783)
24
                                  James O. Johnston (SBN 167330)
25                                555 South Flower Street, Fiftieth Floor
                                  Los Angeles, CA 90071.2300
26                                Telephone: (213) 489-3939
                                  Facsimile: (213) 243-2539
27                                E-mail: bbennett@jonesday.com, jmester@jonesday.com,
                                  jjohnston@jonesday.com
28


 Case: 19-30088      Doc# 3812   Filed: 09/04/19   Entered: 09/04/19 15:46:35   Page 4 of
                                              8
     Co-lead Counsel in the       WALKUP, MELODIA, KELLY &
 1   Judicial Council             SCHOENBERGER
 2   Coordination Proceeding      Michael A. Kelly (SBN 71460)
     entitled California North    650 California Street, 26th Floor
 3   Bay Fire Cases               San Francisco, CA 94108
                                  Telephone: 415.981.7210
 4                                Facsimile: 415.391.6965
                                  Email: mkelly@walkuplawoffice.com
 5

 6                                COTCHETT, PITRE & MCCARTHY, LLP
                                  Frank M. Pitre (SBN 100077)
 7                                840 Malcolm Road, Suite 200
                                  Burlingame, CA 94010
 8                                Telephone: 650.697.6000
                                  Facsimile: 650.697.0577
 9
                                  Email: fpitre@cpmlegal.com
10   Barbara Thompson, John       COREY, LUZAICH,
     Thompson, Matthew            DE GHETALDI & RIDDLE LLP
11   Thompson, Peter              Dario de Ghetaldi – Bar No. 126782
     Thompson, Raymond            Amanda L. Riddle – Bar No. 215221
12   Breitenstein, and Stephen    Steven M. Berki – Bar No. 245426
13   Breitenstein                 700 El Camino Real, P.O. Box 669
                                  Millbrae, CA 94030-0669
14                                Telephone: (650) 871-5666
                                  Facsimile: (650) 871-4144
15                                Email: deg@coreylaw.com, alr@coreylaw.com,
                                  smb@coreylaw.com
16

17                                DANKO MEREDITH
                                  Michael S. Danko – Bar No. 111359
18                                Kristine K. Meredith – Bar No. 158243
                                  Shawn R. Miller – Bar No. 238447
19                                333 Twin Dolphin Drive, Suite 145
                                  Redwood Shores, CA 94065
20                                Telephone: (650) 453-3600
21                                Facsimile: (650) 394-8672
                                  Email: mdanko@dankolaw.com, kmeredith@dankolaw.com,
22                                smiller@dankolaw.com

23                                GIBBS LAW GROUP
                                  Eric Gibbs – Bar No. 178658
24
                                  Dylan Hughes – Bar No. 209113
25                                505 14th Street, Suite 1110
                                  Oakland, CA 94612
26                                Telephone: (510) 350-9700
                                  Facsimile: (510) 350-9701
27                                Email: ehg@classlawgroup.com, dsh@classlawgroup.com
28


 Case: 19-30088     Doc# 3812    Filed: 09/04/19   Entered: 09/04/19 15:46:35   Page 5 of
                                              8
     John Caslin and Phyllis      ROBINS CLOUD LLP
 1   Lowe                         Bill Robins III – Bar No. 296101
 2                                Robert T. Bryson – Bar No. 156953
                                  Kevin M. Pollack – Bar No. 272786
 3                                808 Wilshire Boulevard, Suite 450
                                  Santa Monica, CA 90401
 4                                Tel.: (310) 929-4200 / Fax: (310) 566-5900
                                  Email: robins@robinscloud.com, rbryson@robinscloud.com,
 5
                                  kpollack@robinscloud.com
 6
     William Edelen, Roxanne      ABBEY, WEITZENBERG, WARREN & EMERY, PC
 7   Edelen, The William L.       Brendan M. Kunkle (SB No. 173292)
     Edelen and Roxanne G.        Michael D. Green (SB No. 214142)
 8   Edelen Trust Agreement       100 Stony Point Rd, Suite 200
     dated June 22, 2011,         Santa Rosa, CA 95401
 9
     Burton Fohrman, Raleigh      Telephone: (707) 542-5050 Fax:
10   Fohrman, The Fohrman         (707) 542-2589
     Family Trust dated           Emails: bkunkle@abbeylaw.com; mgreen@abbeylaw.com
11   February 3, 1976, Jeremy
     Olsan, Ann DuBay, Jacob
12   Olsan, The Jeremy L.
13   Olsan and Ann M. DuBay
     Trust Dated November
14   29, 2011, Kathleen
     Groppe, Ken Kirven,
15   Brian Kirven, and the
     Estate of Monte Kirven
16

17   Don Louis Kamprath,          COTCHETT, PITRE & MCCARTHY, LLP
     Ruth Kamprath, the           Frank M. Pitre (SBN 100077)
18   Donald L. Kamprath and       840 Malcolm Road, Suite 200
     Ruth Johnson Kamprath        Burlingame, CA 94010
19   Revocable Trust,             Telephone: 650.697.6000
     Elizabeth Fourkas, Pete      Facsimile: 650.697.0577
20
     Fourkas, Alissa Fourkas,     Email: fpitre@cpmlegal.com
21   the Fourkas Family Trust,
     and Greg and Christina       DREYER BABICH BUCCOLA WOOD CAMPORA, LLP
22   Wilson                       Steven M. Campora (SBN 110909)
                                  20 Bicentennial Circle
23                                Sacramento, CA 95826
                                  Telephone: (916) 379-3500
24
                                  Facsimile: (916) 379-3599
25                                Email: scampora@dbbwc.com

26

27

28


 Case: 19-30088    Doc# 3812     Filed: 09/04/19   Entered: 09/04/19 15:46:35   Page 6 of
                                              8
     Armando A. Berriz,            PANISH SHEA & BOYLE LLP
 1   Armando J. Berriz,            Brian Panish (State Bar No. 116060)
 2   Carmen T. Meissner,           Rahul Ravipudi (State Bar No. 204519)
     Monica Berriz, and the        Lyssa A. Roberts (State Bar No. 235049)
 3   Estate of Carmen              11111 Santa Monica Boulevard, Suite 700
     Caldentey Berriz              Los Angeles, CA 90025
 4                                 Telephone: 310.477.1700
                                   Email: panish@psblaw.com, ravipudi@psblaw.com,
 5
                                   roberts@psblaw.com
 6
     SLF Fire Victim               SINGLETON LAW FIRM, APC
 7   Claimants                     Gerald Singleton (SBN 208783)
                                   John C. Lemon (SBN 175847)
 8                                 450 A Street, 5th Floor
                                   San Diego, CA 92101
 9
                                   Tel: (619) 771-3473
10                                 Email: gerald@slffirm.com, john@slffirm.com

11   Amica Mutual Insurance        WILLKIE FARR & GALLAGHER LLP
     Company, BG Resolution        Matthew A. Feldman (pro hac vice)
12   Partners I-A, L.L.C. (an      Joseph G. Minias (pro hac vice)
13   affiliate of The              Benjamin P. McCallen (pro hac vice)
     Baupost Group, L.L.C.),       787 Seventh Avenue New York, NY 10019-6099
14   Encompass Insurance           Telephone: (212) 728-8000
     Company, Fire Insurance       Facsimile: (212) 728-8111
15   Exchange, Hartford            Email: mfeldman@willkie.com, jminias@willkie.com,
     Accident & Indemnity          bmccallen@willkie.com
16   Company, Liberty Insurance
17   Corporation, Mercury          DIEMER & WEI LLP
     Insurance, Nationwide         Kathryn S. Diemer (#133977)
18   Mutual Insurance              100 West San Fernando Street, Suite 555
     Company, and United           San Jose, CA 95113
19   Services Automobile           Telephone: (408) 971-6270
     Association                   Facsimile: (408) 971-6271
20
                                   Email: kdiemer@diemerwei.com
21
     State Farm Mutual             DECHERT LLP
22   Automobile Insurance          Allan S. Brilliant (pro hac vice)
     Company and its affiliates    Shmuel Vasser (pro hac vice)
23   and subsidiaries              Alaina R. Heine (pro hac vice)
                                   1095 Avenue of the Americas
24
                                   New York, New York 10036
25                                 Telephone: 212.698.3500
                                   Facsimile: 415.698.3599
26                                 Email: allan.brilliant@dechert.com,
                                   shmuel.vasser@dechert.com
27

28


 Case: 19-30088    Doc# 3812      Filed: 09/04/19   Entered: 09/04/19 15:46:35   Page 7 of
                                               8
                                    DECHERT LLP
 1                                  Rebecca Weissman (No. 322402)
 2                                  One Bush Street, Suite 1600
                                    San Francisco, California 94104
 3                                  Telephone: 415.262.4500
                                    Facsimile: 415.262.4555
 4                                  Email: rebecca.weissman@dechert.com
 5

 6    Sonoma Clean Power            ENGEL LAW, P.C.
      Authority                     G. Larry Engel (SBN 53484)
 7                                  12116 Horseshoe Lane
                                    Nevada City, CA 95959
 8                                  Phone: 415.370.5943
                                    Email: larry@engeladvice.com
 9

10                                  BOUTIN JONES INC.
                                    Mart Gorton (SBN 99312)
11                                  Thomas G. Mouzes (SBN 99446)
                                    555 Capitol Mall, Suite 1500
12                                  Sacramento, CA 94814
13                                  Phone: 916.321.4444
                                    Facsimile: 916.441.7597
14                                  Email: mgorton@boutinjones.com

15                                  SONOMA CLEAN POWER AUTHORITY
                                    Jessica Mullan (SBN 263435)
16                                  50 Santa Rosa Avenue, Fifth Floor
17                                  Santa Rosa, CA 95404
                                    Phone: 707.8908485
18                                  Email: jmullan@sonomacleanpower.org

19

20   For group parties denoted with “*”, please see Exhibit D hereto for a detailed list identifying
21   members of the group.

22   Dated: September 4, 2019                   CRAVATH, SWAINE & MOORE LLP
                                                WEIL, GOTSHAL & MANGES LLP
23
                                                KELLER & BENVENUTTI LLP
24
                                                By: /s/ Paul H. Zumbro
25                                                     Paul H. Zumbro

26                                              Attorneys for Debtors and Debtors in Possession

27

28


 Case: 19-30088     Doc# 3812      Filed: 09/04/19   Entered: 09/04/19 15:46:35      Page 8 of
                                                8
